t c summary opinion united_states tax_court gregory j gowen petitioner v commissioner of internal revenue respondent docket no 21365-15s filed date mark l rhoades for petitioner arthur w peterson iii and jason m kuratnick for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case after concessions the issues for decision are whether petitioner failed to report as income a taxable retirement distribution of dollar_figure in is liable for the additional tax under sec_72 on early distributions from a qualified_plan and is liable for the sec_6662 accuracy-related_penalty all section references are to the internal_revenue_code as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure background at the time he filed his petition petitioner resided in new jersey petitioner holds a master’s degree in taxation and is a certified_public_accountant he considers himself to be an expert in the field of income_tax having been employed by several large international accounting firms including ernst young pricewaterhousecoopers and kpmg on date petitioner borrowed dollar_figure from his kpmg sec_401 retirement_plan account administered by merrill lynch a unit of bank of 1respondent concedes an issue raised in the notice_of_deficiency relating to petitioner’s alleged failure to report a dollar_figure retirement distribution from bny mellon 2respondent also made certain alternative_minimum_tax determinations that are purely computational america n a the terms of the loan required petitioner to make semimonthly payments of dollar_figure beginning on date and ending on date petitioner initially made the required_payments but after he lost his job at kpmg he stopped making payments beginning with a missed payment due on date merrill lynch sent petitioner a notice dated date stating our records indicate that your loan payment is past due your loan is in danger of being defaulted the notice also stated we are required_by_law to enforce the provisions of the promissory note and security_agreement for your loan dated to ensure the qualified status of the plan if you default on the loan the following action will be taken the unpaid balance and accrued interest on the balance will be reclassified as a withdrawal the taxable portions of the withdrawal will be recorded as taxable_income the taxable_portion of the withdrawal will be taxable to you in the year of the default it will be subject_to ordinary_income tax and if you are under the age of ½ at the time of the default it may also be subject_to a tax penalty the notice further stated that the cure or default period expired at the end of the calendar_quarter following the calendar_quarter during which the payment was missed because the day of petitioner’s first missed payment_date was in the third calendar_quarter of the cure or default period expired on date the last day of the fourth quarter of merrill lynch sent petitioner additional default notices on november and date repeating the default notifications and warning him of the tax consequences of default shortly after the default expiration date date the deemed_distribution was administratively processed and merrill lynch through bank of america n a reported a distribution to petitioner of dollar_figure representing the defaulted portion of his dollar_figure loan on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc sent to both petitioner and the internal_revenue_service petitioner’s correct address was printed on the form 1099-r he maintains he never received it petitioner admits however that he received a distribution statement sent by merrill lynch dated date which reported the dollar_figure deemed_distribution in addition to the aforementioned deemed_distribution petitioner received two other distributions from his qualified_retirement_plan on date petitioner withdrew dollar_figure from his kpmg sec_401 retirement_plan account and on date he withdrew another dollar_figure from that account all told petitioner received gross distributions from his kpmg sec_401 retirement_plan account of dollar_figure in petitioner received an extension of time to file his federal_income_tax return even so he filed his form_1040 u s individual_income_tax_return for late on date on hi sec_2012 tax_return petitioner reported income of dollar_figure consisting of wages of dollar_figure pensions and annuities of dollar_figure the total of the amounts he withdrew from his kpmg sec_401 retirement_plan account and unemployment_compensation of dollar_figure petitioner did not report the deemed_distribution from merrill lynch claiming that he did not receive the form 1099-r and he believed that the distribution statement sent by merrill lynch indicated that the deemed_distribution had occurred on date petitioner did not report any liability with respect to the sec_72 additional tax on early retirement distributions even though he wa sec_51 years old on date discussion in an unreported income case such as the instant matter a presumption of correctness attaches to the commissioner’s determination after he provides a minimal evidentiary foundation see rule a 948_f2d_1188 10th cir 794_f2d_884 3d cir vacating and remanding on other grounds tcmemo_1985_101 moreover if an information_return such as a form 1099-r is the basis for the commissioner’s determination_of_a_deficiency sec_6201 may apply to shift the burden of production to the commissioner if in any court_proceeding the taxpayer asserts a reasonable dispute with respect to the income reported on the information_return and the taxpayer has fully cooperated with the commissioner see mcquatters v commissioner tcmemo_1998_88 petitioner has not challenged the accuracy of the information reported on the form 1099-r we do not decide this case by reference to the placement of the burden_of_proof i underreported retirement income distribution a distribution from a qualified_plan such as petitioner’s sec_401 retirement_plan account is generally includible in the income of the distributee in the year of distribution sec_402 if a participant or beneficiary of a qualified_plan receives a loan from the plan that amount is generally treated as a taxable 3in certain circumstances the burden_of_proof with respect to factual matters may shift to the commissioner sec_7491 petitioner does not argue that sec_7491 applies herein nor did he show that he met its requirements for shifting the burden_of_proof distribution in the year received sec_72 however loans are excepted from this general_rule under sec_72 if certain requirements are met the outstanding loan does not exceed a statutorily defined maximum amount sec_72 the loan is to be repaid within five years unless it is a home loan sec_72 and except as provided in regulations the loan has substantially level amortization over the term of the loan with payments not less frequently than quarterly sec_72 in addition sec_1_72_p_-1 q a-3 income_tax regs requires that the loan be evidenced by a legally enforceable agreement the sec_72 exception ceases to apply when the loan from a qualified_employer_plan no longer satisfies the requirement of sec_72 because the participant fails to make a loan payment either on the date that it is due or within the allowed grace period martinez v commissioner tcmemo_2016_182 at quoting duncan v commissioner t c memo accord sec_1_72_p_-1 q a-4 income_tax regs explaining further that such a failure would result in a deemed_distribution q a-10 a providing that a plan_administrator may allow a cure or grace period which cannot continue beyond the last day of the calendar_quarter following the calendar_quarter in which the required_installment payment was due and that sec_72 will not be considered to have been violated if the installment_payment is made not later than the end of the cure period if the taxpayer fails to make the required loan payments the amount of the deemed_distribution is the amount that equals the outstanding balance of the loan including accrued interest at the time of failure sec_1_72_p_-1 q a-10 b income_tax regs the record herein demonstrates that petitioner borrowed dollar_figure from his kpmg sec_401 retirement_plan account on date and that he failed to make required_payments beginning with the missed date payment merrill lynch sent petitioner multiple letters alerting him to the missed payments and warning him of the tax consequences if the missed payments were not made by the expiration of the cure period petitioner concedes that the balance of the loan outstanding as of the expiration of the cure period is deemed to be a taxable_distribution however petitioner maintains that the cure period expired in and thus the distribution is deemed a taxable_event for that year not for as respondent asserts petitioner maintains that the loan notices sent on october november and date informed him that your loan was ‘in danger of being in default’ and that it was not until date that merrill lynch issued him a distribution information statement reporting the deemed_distribution from his default moreover petitioner claims he never received a form 1099-r reporting the deemed_distribution petitioner posits sec_1 b sic does not mandate a maximum cure period therefore the plan_administrator has ability to define the cure period which petitioner was told by merrill lynch was six months petitioner’s reliance on the statement of merrill lynch was reasonable in addition it was reasonable for petitioner to rely on the communications from merrill lynch throughout that the loan was not yet in default as well as the communication from merrill lynch that the loan was deemed a distribution on date petitioner’s position is not correct the applicable regulation does in fact designate a maximum cure period sec_1_72_p_-1 q a-10 a income_tax regs provides failure to make any installment_payment when due in accordance with the terms of the loan violates sec_72 and accordingly results in a deemed_distribution at the time of such failure however the plan_administrator may allow a cure period and sec_72 will not be considered to have been violated if the installment_payment is made not later than the end of the cure period which period cannot continue beyond the last day of the calender quarter following the calendar_quarter in which the required_installment payment was due at trial petitioner maintained that this regulation in fact supported his contention in response to his counsel mark rhoades who asked him w hat is your understanding of the regulation as to when a distribution will be deemed a distribution for a k loan with regard to the counting quarters petitioner stated mr gowen well in terms of the distribution itself my interpretation would be that the language of the calendar quarters should actually be viewed as quarters of a year and therefore it shouldn’t be based upon the fact of when you lost your job for instance somebody was unemployed in june would actually get six months of cure period versus somebody that would get laid off in august as i was that only gets four months of cure period so it didn’t seem to equate and under the--you know the statute that that made sense that one individual would be treated differently and that the calendar_quarter was somehow magical in its intent of you know terminating the cure period mr rhodes so to your understanding the first quarter--in your situation the first payment was missed in august correct mr gowen correct mr rhodes so the first quarter in your understanding was august september october mr gowen right mr rhodes then the second quarter would have been november december january is that correct mr gowen that’s correct petitioner ignores the plain language of the regulation in making his argument the regulation makes no mention of a six-month cure period it merely provides that the cure period cannot continue beyond the last day of the calendar_quarter following the calendar_quarter in which the required_installment payment was due tellingly sec_1_72_p_-1 q a-10 c income_tax regs contains the following example i on date a participant has a nonforeitable account balance of dollar_figure and borrows dollar_figure from a plan to be repaid over years in level monthly installments due at the end of each month after making all monthly payments due through date the participant fails to make the payment due on date or any other monthly payments due thereafter the plan_administrator allows a threemonth sic cure period ii as a result of the failure to satisfy the requirement that the loan be repaid in level installments pursuant to sec_72 the participant has a deemed_distribution on date which is the last day of the three-month cure period for the date installment the amount of the deemed_distribution is dollar_figure which is the outstanding balance on the loan at date alternatively if the plan_administrator had allowed a cure period through the end of the next calendar_quarter there would be a deemed_distribution on date equal to dollar_figure which is the outstanding balance of the loan at date petitioner like the plan participant in the regulation example failed to make the required loan payments in august which is in the third calendar_quarter petitioner’s cure period like the plan participant’s cure period in the example expired at the end of the fourth calendar_quarter december thus petitioner like the plan participant in the example is deemed to have received a taxable_distribution as of date the fact that merrill lynch issued petitioner a statement on date documenting that a distribution had been made does not change this the date statement did not indicate when the distribution had occurred in sum petitioner received a taxable retirement distribution of dollar_figure in ii sec_72 additional tax on early_withdrawals amounts received by a taxpayer from a qualified_plan are generally subject_to a additional tax on early distributions under sec_72 unless one of several exceptions set forth in sec_72 applies those exceptions include distributions made on or after the taxpayer attains age 59½ distributions that are part of a series of substantially_equal_periodic_payments over the life of the taxpayer distributions after separation_from_service after the taxpayer reaches age distributions made with respect to certain medical_expenses distributions made to make payments pursuant to a qualified_domestic_relations_order and certain employee stock_option program distributions see 111_tc_250 the legislative purpose underlying the sec_72 tax is that ‘premature distributions from ira’s frustrate the intention of saving for retirement and sec_72 discourages this from happening ’ quoting dryer v commissioner 106_tc_337 petitioner reported retirement distributions of dollar_figure representing the july and november distributions on hi sec_2012 federal_income_tax return he did not pay the sec_72 additional tax on that amount furthermore as we held supra part i petitioner received a dollar_figure taxable retirement distribution on date he did not pay the sec_72 additional tax on that amount petitioner has not established that he meets any of the exceptions enumerated in sec_72 instead petitioner asserts that he suffered financial hardship during and therefore is not subject_to the sec_72 additional tax petitioner points to sec_1_401_k_-1 income_tax regs to support his position sec_1_401_k_-1 income_tax regs provides that a distribution made by a retirement_plan is permitted in cases of the employee’s hardship sec_1_401_k_-1 income_tax regs provides a distribution is treated as made after an employee’s hardship for purposes of paragraph d ii of this section if and only if it is made on account of the hardship for purposes of this rule a distribution is made on account of hardship only if the distribution both is made on account of an immediate and heavy financial need of the employee and is necessary to satisfy the financial need the determination of the existence of an immediate and heavy financial need and of the amount necessary to meet the need must be made in accordance with nondiscriminatory and objective standards set forth in the plan petitioner asserts that a s the regulation under sec_401 allows all facts and circumstances to be considered the definition of hardship should be broadly construed petitioner concludes that he was unable to repay the k loan due to a combination of divorce and job loss thus qualifying as a double financial hardship petitioner’s position is flawed we do not doubt that petitioner endured financial hardship during but the regulation upon which petitioner relies is limited to authorizing qualified_plans to make distributions to beneficiaries under certain circumstances one of which occurs when a beneficiary incurs financial hardship in other words sec_1_401_k_-1 income_tax regs permitted the kpmg sec_401 retirement_plan to make the distributions to petitioner but it did not provide for an exception to the additional tax under sec_72 and as we stated in arnold v commissioner t c pincite n o exception exists under sec_72 for financial hardship see also duffy v commissioner tcmemo_1996_ pulliam v commissioner tcmemo_1996_354 in sum petitioner is liable for the sec_72 additional tax on the dollar_figure in distributions from his kpmg sec_401 retirement_plan account iii sec_6662 accuracy-related_penalty respondent determined that petitioner was liable for a dollar_figure accuracy- related penalty sec_6662 and b and imposes a accuracy- related penalty on any portion of an underpayment attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial for purposes of sec_6662 if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the sec_6662 accuracy- related penalty see 116_tc_438 once the commissioner has met his burden of production the taxpayer bears the burden of establishing that an exception applies id pincite the commissioner has satisfied his burden of production with respect to petitioner’s substantial_understatement_of_income_tax petitioner failed to report the dollar_figure deemed_distribution he received from his kpmg sec_401 retirement_plan account and he failed to report and pay the sec_72 additional tax petitioner reported a tax_liability of dollar_figure on hi sec_2012 income_tax return respondent determined a deficiency of dollar_figure but respondent conceded a minor amount of that deficiency see supra note we are satisfied that the understatement_of_tax exceeds of the tax required to be shown on petitioner’ sec_2012 income_tax return which will be greater than dollar_figure thus the commissioner has shown there is a substantial_understatement_of_income_tax a taxpayer may avoid liability for the accuracy-related_penalty if he demonstrates that he had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner has made no argument with respect to the imposition of the sec_6662 accuracy-related_penalty petitioner holds a master’s degree in taxation is a certified_public_accountant and has been employed by several large international public accounting firms he did not consult any other tax professional when withdrawing money from his kpmg sec_401 retirement_plan account he relied on his own expertise consequently we sustain respondent’s determination to impose the sec_6662 accuracy-related_penalty to reflect the foregoing including respondent’s concession decision will be entered under rule
